        Case 3:18-cv-00705-VLB Document 81 Filed 08/23/19 Page 1 of 3



                        UNITED STATES DISTRICT COURT
                          DISTRICT OF CONNECTICUT


CONNECTICUT FAIR HOUSING CENTER
et al.,
                    Plaintiffs,
       v.
                                                       No. 3:18-CV-705 (VLB)
CORELOGIC RENTAL PROPERTY
SOLUTIONS, LLC,
                    Defendant.



     PLAINTIFFS’ MOTION FOR LEAVE TO FILE UNDER SEAL EXHIBITS TO
       PLAINTIFFS’ REPLY IN SUPPORT OF THEIR MOTION TO COMPEL

      Pursuant to the Protective Order in this case (Dkt. 4 at ¶14), and Local Rule

5(e)(4), Plaintiffs hereby seek leave to file under seal excerpts from the Rule

30(b)(6) deposition of Naeem Kayani, and one exhibit to that deposition. The

deposition testimony was provisionally designated confidential by Defendant,

subject to the opportunity to review the transcript and make its official

designations. The document was designated confidential by defendant when

produced in discovery, it is Corelogic’s proposal to WinnResidential to provide

services including the CrimSAFE product at issue in this case. Plaintiffs cite

these two items in support of their reply on their motion to compel as the

testimony and document establish the existence of responsive documents

Defendant has refused to produced, and in many cases denied the existence of.

      In this Court, filing material under seal requires “a particularized shoring of

good cause.” Local Rule 5(e)(5). As the documents at issue are not Plaintiffs’

documents, and we cannot attest to the basis for designating them confidential,
        Case 3:18-cv-00705-VLB Document 81 Filed 08/23/19 Page 2 of 3



Plaintiffs do not take any position on whether that standard is satisfied here.

Plaintiffs consulted with counsel for Defendant who indicated that Defendant will

file a declaration supporting its designation, as required by this Court, next week.



Dated: August 23, 2019                       Respectfully submitted,


                                             /s/ Christine E. Webber

                                             Greg Kirschner
                                             Salmun Kazerounian
                                             Sarah White
                                             CONNECTICUT FAIR HOUSING CENTER
                                             60 Popieluszko Ct.
                                             Hartford, CT 06106
                                             Tel.: (860) 247-4400
                                             greg@ctfairhousing.org

                                             Eric Dunn
                                             NATIONAL HOUSING LAW PROJECT
                                             1663 Mission St., Suite 460
                                             San Francisco, CA 94103
                                             Tel.: (415) 546-7000
                                             edunn@nhlp.org

                                             Joseph M. Sellers (PHV)
                                             Christine E. Webber (PHV)
                                             Brian C. Corman (PHV)
                                             COHEN MILSTEIN SELLERS & TOLL PLLC
                                             1100 New York Ave., N.W.
                                             Suite 500
                                             Washington, D.C. 20005
                                             Tel.: (202) 408-4600
                                             jsellers@cohenmilstein.com
                                             cwebber@cohenmilstein.com
                                             bcorman@cohenmilstein.com




                                         2
        Case 3:18-cv-00705-VLB Document 81 Filed 08/23/19 Page 3 of 3



                           CERTIFICATE OF SERVICE

       I hereby certify that on August 23, 2019, a copy of foregoing was filed
electronically and served by mail on anyone unable to accept electronic filing.
Parties may access this filing through the Court’s CM/ECF system. In addition,
the sealed attachments to this filing were served on Timothy St. George, counsel
for Defendant, via email.


                                     /s/ Christine E. Webber
                                     CHRISTINE E. WEBBER
                                     COHEN MILSTEIN SELLERS & TOLL PLLC
                                     1100 New York Ave., N.W.
                                     Suite 500
                                     Washington, D.C. 20005
                                     Tel.: (202) 408-4600
                                     cwebber@cohenmilstein.com




                                        1
